PER CURIAM:
Pestaña, Inc., is a citizen of California and Aloha and Unified are citizens of Oregon. On this interlocutory appeal (28 U.S.C. § 1292) the sole issue involves the citizenship of plaintiff-ap-pellee Joe D. Miller. Pestaña and Miller assert a claim as joint venturers against Aloha and Unified.
In the district court Miller contended, as he must to sustain jurisdiction, that he was a citizen of California, and Aloha and Unified offered proof that he was a citizen of Oregon.
We reverse the district court’s finding and order holding Miller to be a citizen of California, holding the determination to be clearly erroneous.
Reversed and remanded.